In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-22-00100-CV
             ___________________________

ADELINA E. GOVEA A/K/A ADELINA ESTRADA, Appellant

                              V.

  RANDY PERALES AND LUCINDA PERALES, Appellees




         On Appeal from the 348th District Court
                 Tarrant County, Texas
             Trial Court No. 348-317998-20


        Before Walker, J.; Sudderth, C.J.; and Kerr, J.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On March 24, 2022, and April 5, 2022, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not

done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: April 28, 2022




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2